DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered. 

Claims 1, 4-5, 7, 10-13, and 16-21 are pending, claims 1, 7, and 13 being independent, claims 1, 4-5, 7, 10, 13, 16, and 19-20 are amended. Claims 3, 6, 9, 12, 15, and 18 are canceled.	


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/24/2021.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments

Applicant's amendments and remarks filed on 02/24/2021 have been fully considered but were not found to be persuasive.

In response to Applicant Currently Amended claims, Examiner relies on a different portion of a reference which goes beyond the scope of the portion that was previously relied upon, therefore, this office action is based a new ground of rejection and this office action is made FINAL.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 13, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Auchmoody et al. US 9747164 B1, hereinafter Auchmoody as applied above in view of  Anzai et al., US 20070136391, hereinafter Anzai, further in view of Yang, US 20160042087 hereinafter Yang, and BEVERIDGE et al., US 2016/0055021, hereinafter Beveridge.

As per claim 1, (Currently Amended) 

read page names of the plurality of compressed pages of the snapshot of the namespace, wherein the reading the page names considers every hash value of the hash values derived from each file path of each content item stored in each compressed page while the plurality of compressed pages remain compressed; 


    PNG
    media_image1.png
    1053
    893
    media_image1.png
    Greyscale


Auchmoody discloses a technique that facilitates lookups and indexing pages (e.g., “reading the page names considers every hash value of the hash values derived from each file path of each content item”) based on a hash of a path or filename. As an example in FIG. 5B, The in memory page header information includes a page number 540, a minimum name value 545, and a maximum name value 550. The minimum and maximum name values define the lower and upper limits, respectively, of a name range of entries that may be on a page stored on disk corresponding to the page number:
(Auchmoody As shown in the example of FIG. 5B, each entry may include a hash and an associated value. In a specific embodiment, the hash includes a hash of a path or filename. Hashing the path or filename produces a fixed size value that facilitates lookups and indexing.)

With respect to claim 1, Auchmoody does not explicitly discloses a method of creating a snapshot of a namespace at a point in time:

A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a content management system to: create a snapshot of a namespace at a point in time, wherein content items of the snapshot of the namespace are stored on a plurality of compressed pages

However, Auchmoody in view of Anzai discloses a method of constructing global namespace including the local namespaces of snapshots (e.g., “create a snapshot of a namespace”) obtained at a certain point in time indicating the connection point in the global namespace of a file system (e.g., “content items of the snapshot of the namespace are stored”)
(Anzai, Par. [0121] Embodiments 1 to 4 have been described for the case where a global namespace is constructed to include local namespaces of snapshots obtained at a certain point in time. In Embodiment 5, a plurality of global namespaces is constructed when each NAS server obtains snapshots at different points in time.
Anzai, Par. [0071] FIG. 7 shows the global namespace management table 116 according to the present embodiment. The global namespace management table 116 includes: a file system name 501, a global path 502, and a local path 503. The file system name 501 is the name of a local file system. The global path 502 is a directory path indicating the connection point in the global namespace of a file system specified by the file system name 501.)

Thus, one of ordinary skill in the art would have motivated to use teachings of Anzai, a method of constructing namespaces of snapshots at certain point in time because the snapshot of namespace at a certain point includes structure of the file system may be used to retrieve the particular version of content at certain point of time, which is essential feature for providing a data backup service on a storage system.

and wherein each page name of each compressed page of the plurality of compressed pages includes hash values derived from each file path of each content item stored in each compressed page; 

Auchmoody does not explicitly discloses a method of storing each page name of each compressed page of the plurality of compressed pages includes hash values.
However, Auchmoody in view of Yang discloses a method of calculating hash value of compressed page content (e.g., “each compressed page of the plurality of compressed pages includes hash values”) to be browsed by user while pages are being compressed (e.g., “plurality of compressed pages remain compressed”) 
(Yang [claim 12] calculating an actual hash value of compressed page content of the page to be browsed by the user; and comparing the real hash value of compressed page content of the page to be browsed by the user with the actual hash value of compressed page content of the page to be browsed by the user.)
Thus, one of ordinary skill in the art would have motivated to use teachings of Yang, calculating an actual hash value of compressed page content of the page allowing user to browse actual hash value of compressed page content because, it improves the performance of browsing task without requiring the step for decompressing the content.

and decompress a compressed page of the snapshot to extract a content item saved via the snapshot, the compressed page chosen for having a page name including the hash value, wherein the content item is associated with the file path from which the hash value is derived, 

Auchmoody does not explicitly discloses decompress a compressed pages of snapshot to extract a content item associated with the file path.
However, Auchmoody in view of Beveridge discloses a method of decompressing respective pages on-demand (e.g., “decompress the respective page”) and made them available for an access (e.g., “to extract a respective content item of the path, and send the respective content item of the path to a client device”) as the VM gets resumed.
(Beveridge [0029] lines 20-23: Resuming a VM whose memory pages are already in RAM is faster. The VM to be resumed is made live almost immediately and its memory pages may be decompressed asynchronously as the user starts to work on it with accessed pages being decompressed on-demand)
Thus, one of ordinary skill in the art would have motivated to use teachings of technique of decompressing respective pages on-demand because it improves overall system performance by saving computation and storage resources by utilizing system resources at the most effectively using on the necessary content.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Anzai, Beveridge and Yang into the system of Auchmoody because, they are analogous art as being directed to the same field of endeavor, the method of managing memory/storage system. 


As per claim 2,   (Canceled)  

As per claim 3,   (Canceled)  

As per claim 4,   (Currently Amended) The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: extract a respective hash of each path stored in respective page names; topologically sort [[the]] a plurality of file paths; and create a directory tree of the namespace.  

Auchmoody discloses a method of sorting the entries (e.g., “sort a plurality of file paths”) in the table from lowest to highest, ascending order, highest to lowest, descending order, alphabetically, or any other sort order as desired. (See FIG.5B). 

  
    PNG
    media_image2.png
    472
    406
    media_image2.png
    Greyscale


In another words, guide words or defining minimum and maximum name values of entries (e.g., “plurality of path”) on the page are sorted and also pages in the table are sorted and may be represented as a tree (See FIG.5A)
         
    PNG
    media_image3.png
    506
    802
    media_image3.png
    Greyscale
 
Col. 7, lines 19-28: More particularly, as shown in the example of FIG. 5B, the in memory portion includes a table having a first column labeled min (minimum), a second column labeled max (maximum), and a third column labeled page number. The second column is between the first and third columns. The entries in the table may be sorted from lowest to highest, ascending order, highest to lowest, descending order, alphabetically, or any other sort order as desired. The min and max values define a range of values or name values that can exist on the corresponding page that is stored on disk.)
Col.1 lines 11-12: FIG. 5A shows an example of a tree representation of the in memory portion of the guide word paged hash table in a specific embodiment.
Col. 5, lines 18-23: In memory portion 435 holds a tree or array of pages that are contained on disk, and the minimum and maximum values or name values that can exist on that page. FIG. 5A shows a tree representation of the array shown in FIG. 4. As shown in the example of FIG. 4, there can be a set of pages 437 resident in memory)


Claims 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Auchmoody as applied above in view Anzai and further in view of Yang, Beveridge and Styles et al.  US 2007 /0022091 Al, hereinafter Styles.
are rejected under 35 U.S.C. 103 as being unpatentable over Auchmoody as applied above in view Anzai and further in view of Yang, Beveridge and Styles et al.  US 2007 /0022091 Al, hereinafter Styles.
As per claim 5,    (Currently Amended) The non-transitory computer readable medium of claim 4, comprising instructions to cause the content management system to: determine access permissions for a user account to access the plurality of file paths of the namespace; and filter the plurality of file paths to identify only permitted file paths. 
Auchmoody does not explicitly discloses determine access permissions for a user account to access the plurality of paths of the namespace and filtering the plurality of file paths to identify only permitted file paths.
However, Styles discloses a method of providing a filtered file system directory listing associated with a user and a file system directory stored within an NTFS type file system (e.g., “determine access permissions for a user account to access the plurality of paths of the namespace”) and also includes creating a filtered file system directory by removing at least one entry within the file system directory listing:
(Styles, par. [0008] Briefly, in accordance with the present invention, a computer implemented method for providing a filtered file system directory listing includes receiving, from a process associated with a user, a file system directory listing request for a directory stored within an NTFS type file system. The user has a defined set of data object access permissions for accessing data objects in the file system. The method further includes receiving a file system directory listing for the directory that includes a corresponding entry for each data object within at least one data object. The method also includes creating a filtered file system directory by removing at least one entry within the file system directory listing. The at least one entry is removed by filtering out the at least one entry in response to the defined set of data object access permissions for the user prohibiting access to a corresponding data object that corresponds to the at least one entry within the file system directory listing. The method also includes forwarding, to the process, a filtered response that consists of the file system directory listing for the directory that consists of the file system directory listing with at least one entry removed therefrom.)
One of ordinary skill in the art would have motivated to use teachings of Styles, providing a filtered file system directory listing associated with a user and a file system directory stored within an NTFS type file system and also includes creating a filtered file system directory because it improves system security by limiting access to a filesystem based on the permission of group or individual.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Styles into the system of Auchmoody and combined because, they are analogous art as being directed to the same field of endeavor, the method of managing memory/storage system. 
 

As per claim 6,    (Canceled)  

As per claim 7,    (Currently Amended) A method comprising: creating a snapshot of a namespace at a point in time, wherein content items of the snapshot of the namespace are stored on a plurality of compressed pages, and wherein each page  name of each compressed page of the plurality of compressed pages includes hash values derived from each path of each content item stored in each compressed page;reading page names of the plurality of compressed pages of the snapshot of the namespace, wherein the reading the page names considers every hash value of the hash values derived from each file path of each content item stored in each compressed page while the plurality of compressed remain compressed; and decompressing a compressed page of the snapshot to extract a content item saved via the snapshot, the compressed page chosen for having a page name including the hash value, wherein the content item is associated with the file path from which the hash value is derived, 

Claims 7 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 8, (Canceled)  

As per claim 9,	(Canceled)  

As per claim 10, (Currently Amended) The method of claim 7, comprising: extracting a respective hash of each path stored in respective page names; topologically sorting [[the]] a plurality of paths; and creating a directory tree of the namespace.  

Claims 10 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 11,  (Previously Presented) The method of claim 10, comprising: determining access permissions for a user account to access the plurality of paths of the namespace; and filtering the plurality of paths to identify only permitted file paths. 

Claims 11 is analogous to claim 5 and is rejected under the same rationale as indicated above.
 
As per claim 12, (Canceled)  

As per claim 13, (Currently Amended) A content management system comprising: one or more processors; and at least one memory having instructions stored thereon, that when executed the instructions are effective to cause the one or more processors to: create a snapshot of a namespace at a point in time, wherein content items of the snapshot of the namespace are stored on a plurality of compressed pages, and wherein each page name of each compressed page of the plurality of compressed pages includes hash values derived from each path of each content item stored in each compressed page;read page names of the plurality of compressed pages of the snapshot of the namespace, wherein the reading the page names considers every hash value of the hash values derived from  each file path of each content item stored in each compressed page while the plurality of compressed remain compressed; and decompress a compressed page of the snapshot to extract a content item saved via the snapshot, the compressed page chosen for having a page name including the hash value, wherein the content item is associated with the file path from which the hash value is derived, 

Claims 13 is analogous to claim 1 and is rejected under the same rationale as indicated above.
 
As per claim 14, (Canceled)  

As per claim 15, (Canceled)  

As per claim 16, (Currently Amended) The content management system of claim 13, comprising instructions to cause the one or more processors to: extract a respective hash of each path stored in respective page names; create a directory tree of the namespace.  

Claims 16 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 17, (Previously Presented) The content management system of claim 16, comprising instructions to cause the one or more processors to: determine access permissions for a user account to access the plurality of paths of the namespace; and filter the plurality of paths to identify only permitted file paths.  

Claims 17 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 18, (Canceled)  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Auchmoody et al. US 9747164 B1, hereinafter Auchmoody as applied above in view of Yang, US 20160042087 hereinafter Yang.

As per claim 19, (Currently Amended) The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: a plurality of file paths based on their respective hash values 

Auchmoody discloses a technique that facilitates lookups and indexing pages based on a hash of a path or filename. (e.g., “a plurality of file paths based on their respective hash values”) As an example in FIG. 5B, The in memory page header information includes a page number 540, a minimum name value 545, and a maximum name value 550. The minimum and maximum name values define the lower and upper limits, respectively, of a name range of entries that may be on a page stored on disk corresponding to the page number:
(Auchmoody As shown in the example of FIG. 5B, each entry may include a hash and an associated value. In a specific embodiment, the hash includes a hash of a path or filename. Hashing the path or filename produces a fixed size value that facilitates lookups and indexing.)

included in the page names of the plurality of compressed pages, wherein the plurality of file paths is identified 

Auchmoody does not explicitly discloses a method of identifying plurality of compressed pages without decompressing any of pages.
However, Auchmoody in view of Yang discloses a method of calculating hash value of compressed page content (e.g., “each compressed page of the plurality of compressed pages includes hash values”) to be browsed by user while pages are being compressed (e.g., “plurality of compressed pages remain compressed”) 
(Yang [claim 12] calculating an actual hash value of compressed page content of the page to be browsed by the user; and comparing the real hash value of compressed page content of the page to be browsed by the user with the actual hash value of compressed page content of the page to be browsed by the user.)
Thus, one of ordinary skill in the art would have motivated to use teachings of Yang, calculating an actual hash value of compressed page content of the page allowing user to browse actual hash value of compressed page content because, it improves the performance of browsing task without requiring the step for decompressing the content.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Yang into the system of Auchmoody and combined because, they are analogous art as being directed to the same field of endeavor, the method of managing memory/storage system. 
 
As per claim 20, (Currently Amended) The non-transitory computer readable medium of claim 19, comprising instructions to cause the content management system to: reconstruct a directory tree for the namespace, based on the plurality of file paths derived from the respective hash values included in the page names of the plurality of compressed pages, without decompressing the plurality of compressed pages of the snapshot 

Claims 20 is analogous to claim 19 and is rejected under the same rationale as indicated above.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Auchmoody as applied above in view Anzai and further in view of Beveridge and Belmanu Sadananda et al. US 2017/0300505 Al, hereinafter Belmanu.
As per claim 21, (Previously Presented) The non-transitory computer readable medium of claim 1, comprising instructions to cause the content management system to: determine the namespace is more active than a threshold active level, triggering the creating the snapshot of the namespace.   

Auchmoody does not explicitly discloses a method of determine the namespace is more active than a threshold active level, triggering the creating the snapshot of the namespace.
However, Belmanu discloses a method of creating a snapshot only when the modifications are more than the acceptable limit as prescribed by a threshold value (e.g., “determine the namespace is more active than a threshold active level”), would the snapshot be created:
(Belmanu par. [0016] The present subject matter thus provides systems and methods for minimizing data loss caused due to delay in snapshot creation and optimizing storage space utilization. For example, an acceptable limit may be prescribed for modifications which have been carried out on a volume of data. Only when the modifications are more than the acceptable limit as prescribed by a threshold value, would the snapshot be created. As will be understood based on the above description, the data loss is minimized by dynamically creating a new snapshot based on the snapshot delta count indicating the volume of data modified or number of transactions performed since a previous snapshot was created. Creating the new snapshot based on the snapshot delta count ensures that a substantial amount of data modifications are captured in the new snapshot.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Belmanu into the system of Auchmoody and combined because creating a snapshot of frequently used part of filesystem reduces computing process to creating tree of file system to view, thus it saves system resources and resulting improved system performance.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

COMPRESSION OF DATA FOR A FILE SYSTEM (US 2020/0249877 Al, Mcilroy et al.) - A compression management component (CMC) can control compression of data via inline or post-process compression for storage in protection groups.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154  

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154